DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 06/17/2022.
Claims 1-7 are pending.
Claims 1-5 and 7 are amended.


Response to Arguments

In view of Applicant's amendment of claim 1dated 06/17/2022, which is presumed to be a partial effort to specify “a number” as in a numerical value tally, the rejection of claim 1 has been made to encompass a 102 rejection with an alternative 103 rejection. The 102 rejection is maintained in the sense that the Examiner believes that the prior art reference by Mitsubishi still reads on “a number” since the claim language is not as specific as Applicant argues (see rejection below and response to arguments). Nonetheless, an alternate 103 rejection is provided for an overly restrictive and undue interpretation of amended claim 1. The rejection of amended claim 6 is maintained and a short response to Applicants arguments is provided.

Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments appear to primarily be focused on that the applied prior art does not teach “an air conditioner management device that has a plurality of air conditioners displays mode-specific working unit number information indicating the number of air conditioners currently in an ON state in each set operation mode and mode-specific stopped unit number information indicating the number of air conditioners currently in an OFF state in each set operation mode on a summary screen.” (see Pg. 8, Args.)
	The Examiner respectfully disagrees.
Applicant is giving more weight to the claims than they merit. First and foremost, the claims merely recite that the number of air conditioner units in ON and OFF states are displayed. Under broadest reasonable interpretation, the number need not be specifically a number value displayed, much less a tally number value. While the specification is read in light of the specification, limitations from the specification should not be read into the claims. Turning to the prior art reference by Mitsubishi, on page 25, it is plainly evident that information of a number of a plurality of air conditioners is summarized with indications of their status. For example, in the third floor of the building, it can be seen that three air conditioners (a number) have an On status, while three air conditioners (a number) have an off status. This clearly meets the claim language.  
Applicant also argues that “According to the above features, even when a large number of air conditioners are to be managed, the administrator can easily grasp the working status of all air conditioners (Paragraphs [0007], [0050] of this application).” (see page 8, Args.) Omitting the fact that “large” is a relative term, the claim makes no mention of a “large” number of air conditioners. A plurality of air conditioners can encompass two air conditioners, and determining the number of air conditioners by a numerical value or by a number of icons representing air conditioners is a matter of design choice of how data is displayed. For a person who cannot read or a person with diminished eyesight seeing numbers may be challenging, as opposed to seeing information by icons that can provide a means of easily “grasping” a status of numbers of air conditioners. This highlights the common-sense design choice nature of such a limitation. Presenting information as a numerical tally value, as opposed to a number of graphical units, is a matter of design choice for a person of ordinary skill in the art. 
	The claims are not nearly as specific to limit the claims to a numerical tally value, but even if they were, it is evident that using such a design choice to provide information is nothing new in the area of building and home automation system, as evidenced by Shim, which was provided as relevant prior art in the previous office action, and as evidenced by Song, which is provided as relevant prior art in the instant office action. 
For these reasons the rejection is maintained.  

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Air-conditioner Control System Centralized Controller AG-150A AG-150A-A”  Instruction Book, accessed at: https://web.archive.org/web/20130501021307/https://www.mitsubishielectric.com.au/assets/LEG/WT05369X12.pdf.  May 01, 2013. 101 Pgs., by Mitsubishi Electric (hereinafter Mitsubishi).


Regarding claim 6 Mitsubishi discloses an air conditioner management screen generation method for an air conditioner management device (“Air-conditioner Control System Centralized Controller” see Title) having a plurality of air conditioners as management targets  (“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ..Up to 150 units are connectable…” see Pg. 3 ) to, as for the plurality of air conditioners, generate display information on a summary screen including mode-specific working unit number information indicating the number of air conditioners currently in an ON state in each set working mode (The number of working units that are specifically in a currently On state for a group (i.e. set) of air conditioners that in working or non-working mode, are displayed. see Figure on page 25) and mode-specific stopped unit number information indicating the number of air conditioners currently in an OFF state in each set working mode  (The number of working units that are specifically in a currently Off state for a group (i.e. set) of air conditioners that that in working or non-working mode, are displayed. see Figure on page 25).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mitsubishi or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. No. 2014/0380234 to Shim et al., (hereinafter Shim)


Regarding claim 1, Mitsubishi discloses an air conditioner management device (“Air-conditioner Control System Centralized Controller” see Title) that has a plurality of air conditioners as management targets (“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ..Up to 150 units are connectable…” see Pg. 3 ), comprising: 
a controller configured to generate (“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ” see Pg. 3 and “Display/Touch panel” see Pg. 6. Thus a controller generates information for display), as for the plurality of air conditioners, display information on a summary screen (“Display/Touch panel…Screenshots of screen, their names, and the sequence they appear in are shown below.” see Pgs. 24,  6 and 8, and many other pages. Thus, various screens display information related to air conditioners) including mode-specific working unit number information indicating a number of air conditioners currently in an ON state in each set working mode (A number of working units that are specifically in a currently On state for a group (i.e. set) of air conditioners that in working or non-working mode, are displayed. see Figure on page 25) and mode-specific stopped unit number information indicating the number of air conditioners currently in an OFF state in each set working mode (The number of working units that are specifically in a currently Off state for a group (i.e. set) of air conditioners that that in working or non-working mode, are displayed. see Figure on page 25); 
and a display screen configured to display the display information generated by the controller (“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ” see Pg. 3 and “Display/Touch panel…Screenshots of screen, their names, and the sequence they appear in are shown below.” see Pgs. 24-26,  6 and 8, etc.. Thus a screen provides display of information).
Mirsubishi plainly teaches the broadest reasonable interpretation of displaying of information that includes a number of air conditioning unit that have a specified mode, such as an on mode, and is thus considered to teach the entirety of the claims. 
However, Shim from the same or similar field of monitoring and control of plural devices in a building, teaches an design choice of displaying information where the number of devices in an operating state are displayed by a single numerical value tally (A single numerical value provides the tally (ie total number) of devices in a specified state, such as in an on state, see P166, Table 1 No. 4, Figs. 45, 19A, Shim. Note: Song, cited in relevant prior art, also mentions a number of air devices (e.g. air conditioning devices) in a specified operating mode, P79).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioners control as described by Mitsubishi and incorporating a design choice displaying a tally of devices in an operating state, as taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an alternative form of displaying information in a numerical value tally form, which under certain circumstances, such as when the number of devices being used is extremely large, can also simplify how the information is provided (see P166, Table 1 No. 4, Figs. 45, 19A, Shim; P79, Song).


Regarding claim 2, Mitsubshi discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mitsubishi further teaches wherein the working mode set to the plurality of air conditioners in the OFF state is the working mode in which the plurality of air conditioners have worked most recently, or the working mode changed after the plurality of air conditioners have turned into the OFF state (Air conditioners in an Off state are those that were previously or currently in changed mode, such as an error mode, see Figure on page 25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi, in view of Shim, and in further view of European Patent Publication No. EP 2 535 655A1 to Ena et al. (hereinafter Ena)


Regarding claim 3, Mitsubishi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mitsubishi further discloses wherein the display screen is formed of a touch panel that displays the display information generated by the controller and is configured to detect a touch operation performed at any position in the display information displayed (“Display/Touch panel” see Pg. 6.), the controller is configured to increment values of the working modes applicable in the mode-specific working unit number information by the number of the air conditioners switched to the ON state by the operation, and updates values of all the working modes in the mode-specific stopped unit number information to "0", responsive to when a touch operation is performed at a position of the first information on the summary screen displayed on the display screen and the controller is configured to turn the values of all the working modes in the mode-specific working unit number information to "0" and updates the values of the working modes applicable in the mode-specific stopped unit number information to increase by number of the air conditioners switched to the OFF state by the operation, responsive to when a touch operation is performed at a position of the second information on the summary screen displayed on the display screen (“The following icons indicate the operation status.” Pg. 25, “Display/Touch panel…Screenshots of screen, their names, and the sequence they appear in are shown below.” see Pgs. 24,  6 and 8. Thus changing the operating status of air conditioning units will prompt an update in the screen information, such that the number of Off indicated units will decrement when units are turned on and the number of units indicated as on will increment, and vice versa, including when there are no units on or vice versa).
	Mitsubishi does not explicitly teach controller is configured to generate a summary screen further including first information for performing an operation of turning all of a plurality of air conditioners arranged at positions corresponding to the mode-specific working unit number information into the ON state and second information for performing an operation of turning all the plurality of air conditioners arranged at positions corresponding to the mode-specific stopped unit number information into the OFF state. 
However, Ena from the same or similar field of air conditioner control, teaches displayed-information generation unit generates a summary screen further including first information for performing an operation of turning all of a plurality of air conditioners arranged at positions corresponding to the mode-specific working unit number information into the ON state and second information for performing an operation of turning all the plurality of air conditioners arranged at positions corresponding to the mode-specific stopped unit number information into the OFF state (“[0024] Further, a detail-display button 8d, a menu button 8j, a button 8k for all-groups setting in a batch, a button 81 for all-groups operation in a batch, and a button 8m for all the-groups stop in a batch are displayed in the lower part of the controller display subunit 2d.”Fig. 3, “[0045]…display screen 15 shown in Fig. 11, if a compressor of the outdoor unit to which a relevant air-conditioner group is connected via piping is in operation, "thermo ON" is displayed, and if the compressor is in stop, "thermo OFF" is displayed. In the case of "thermo ON," relevant group icons 8a are displayed in a color different from the normal color.” Thus, batch on and off control can be performed. Note that Shim also teaches batch control and displaying status of devices.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioners control as described by Mitsubishi and incorporating batch operation, as taught by Ena.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an simplified and less tedious means of controlling a plurality of units when it is desired to operate all units to a specific mode instead of individually controlling each unit (24, Ena).


Regarding claim 4, the combination of Mitsubishi and Ena teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mitsubishi further teaches a controller is configured to generate the summary screen such that the mode-specific working unit number information and the mode-specific stopped unit number information are aligned and arranged at vertically corresponding positions (A number of on and off displayed units appear in vertical arrangement, see Figures page 25).
Ena further teaches a first information is arranged on a right side of the mode-specific working information, and the second information is arranged on a right side of the mode-specific information (Operation information of a first and second information are to the right side of other information, see Figure 3, Ena).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioners control as described by Mitsubishi and incorporating a specific arrangement of buttons, as taught by Ena.  
One of ordinary skill in the art would have been motivated to do this modification as a matter of design choice to provide an aesthetic or rearranged layout as desired


Regarding claim 5, the combination of Mitsubishi and Ena teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ena further teaches wherein a controller is configured to generate a summary screen such that a first information and a second information are aligned and arranged at vertically corresponding positions (Operation information of a first and second information are to the right side of other information, see Figure 3, Ena).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioners control as described by Mitsubishi and incorporating a specific arrangement of buttons, as taught by Ena.  
One of ordinary skill in the art would have been motivated to do this modification as a matter of design choice to provide an aesthetic or rearranged layout as desired

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi, in view of Ena.

Claim 7 is rejected on the same grounds as claim 3.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Publication No. 2015/0051739 to Song, teaches a controller for controlling a plurality of air conditioning devices, and displaying the number of unit in a location that are operating (i.e. on), the units that re stopped (i.e. off), and the units that are out of service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117